Citation Nr: 1421957	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss before June 28, 2010.

2.  Entitlement to a compensable disability rating for bilateral hearing loss on and after June 28, 2010.

3.  Entitlement to a disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a compensable disability rating for scars of the left chest wall.  


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1959 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A July 2010 rating decision granted service connection for a bilateral hearing loss disability and assigned an initial noncompensable evaluation.  A June 2011 rating decision, finding the June 2010 rating decision to be in error, granted an initial 10 percent evaluation for a bilateral hearing loss disability and a noncompensable evaluation on and after June 28, 2010.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to a disability rating in excess of 30 percent for COPD and entitlement to a compensable disability rating for scars of the left chest wall are REMANDED to the VA RO.





FINDINGS OF FACT

1.  Before June 28, 2010, the Veteran's bilateral hearing loss is manifested by no worse than level V hearing acuity in the left ear and level IV hearing acuity in the right ear.

2.  On and after June 28, 2010, the Veteran's bilateral hearing loss is manifested by no worse than level II hearing acuity in both the left and right ears.


CONCLUSIONS OF LAW

1.  Before June 28, 2010, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).

2.  On and after June 28, 2010, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine the probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2013).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2013).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

In a May 2010 private audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
20
40
70
70
RIGHT
20
45
65
55

Puretone threshold averages were 50 decibels for the left ear and 46.25 decibels for the right ear.  Speech discrimination scores were 74 percent for the left ear and 70 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level V hearing in the left ear (between 50 and 57 average puretone decibel hearing loss, with between 68 percent and 74 percent speech discrimination) and level IV hearing in the right ear (between 42 and 49 average puretone decibel hearing loss, with between 68 percent and 74 percent speech discrimination).

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level V hearing loss and the better ear at level IV hearing loss, a 10 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

This finding provided the basis for the 10 percent rating before June 28, 2010.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  

In a June 2010 audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
10
40
60
60
RIGHT
10
40
60
50

Puretone threshold averages were 42.5 decibels for the left ear and 40 decibels for the right ear.  Speech discrimination scores were 88 percent for the left ear and 86 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level II hearing in the left ear (between 42 and 49 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination) and level II hearing in the right ear (between 0 and 41 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).  

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both the poorer and the better ear at level II hearing loss, a 0 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  This finding provides highly probative evidence against this claim.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.

In order to insure that the above was not an aberration, another examination was performed to determine if a compensable or noncompensable evaluation was warranted in this case.

In a March 2012 audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
30
50
70
70
RIGHT
30
55
65
70

Puretone threshold averages were 55 decibels for both ears.  Speech discrimination scores were 86 percent for the left ear and 88 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level II hearing in both ears (between 50 and 57 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).  

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity, providing more evidence against this claim.  

With both the poorer and the better ear at level II hearing loss, a 0 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.

In addition to the results of this audiometric testing, the Board has also reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concern that he has experienced difficulty hearing, and especially hearing over loud background noises.  Despite the competence of the Veteran's observations, a higher schedular rating for hearing loss requires greater objectively-measured levels of hearing loss than the Veteran has demonstrated.

The Board concludes that the preponderance of the evidence is against granting disability ratings in excess of those currently assigned for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint was of difficulty hearing, and especially understanding speech in the presence of background noise.  The Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  

Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability are contemplated by the rating schedule.  As such, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss disability.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and notice is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Because the issue on appeal relates to a claim for a higher initial rating for service-connected bilateral hearing loss, the Board concludes that the notice requirements have been satisfied.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran has been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the examiners have considered the functional effects of the Veteran's hearing problems.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran and his spouse presented testimony before the undersigned in a July 2012 hearing, and a transcript of this hearing has been associated with the record.  Thus, the duties to notify and assist have been met.




ORDER

A disability rating in excess of 10 percent for bilateral hearing loss before June 28, 2010, is denied.

A compensable disability rating for bilateral hearing loss on and after June 28, 2010, is denied.


REMAND

When a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In October 2011, the Veteran timely disagreed with a September 2011 rating decision that granted service connection for COPD with a 30 percent evaluation and granted service connection for scars of the left chest wall with a noncompensable evaluation.  38 C.F.R. §§ 20.201, 20.302 (2013).  A statement of the case has not been issued.  Therefore, the Board must remand the claim so that a statement of the case may be issued.

Accordingly, the case is REMANDED to the VA RO for the following action:

Issue a statement of the case on the issues of entitlement to increased ratings for COPD and scars of the left chest wall.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  These matters should be returned to the Board only if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


